Citation Nr: 0634866	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-22 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 until 
November 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was diagnosed with basal cell carcinoma on his 
nose in 1999, which he asserts was caused as a result of 
exposure to either sun or Agent Orange while he was serving 
in the Republic of Vietnam.  The Board denied the veteran's 
appeal in this regard in an August 2005 decision.  The 
Board's decision was vacated in June 2006 by the Court of 
Appeals for Veterans Claims, pursuant to the terms of a joint 
motion submitted by the VA Secretary's representative, and 
the veteran's attorney who found incomplete compliance with 
instructions in an earlier Board remand which sought to have 
the veteran examined, and an opinion obtained concerning the 
cause of the disability at issue.  

In view of this, the case is REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
dermatology examination to determine the 
etiology of any basal cell carcinoma.  The 
claims file must be made available to the 
examiner for review and a full rationale 
should be provided for any conclusion.  
Specifically, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's in-service sun exposure 
contributed to the development of basal 
cell carcinoma on the veteran's nose.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If any of the benefits 
sought are not granted, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before returning the record to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


